Motion to dismiss appeal granted, unless appellant perfects appeal, files note of issue, and files and serves record and brief on or before May 15, 1959 and is ready for argument at the June Term of this court, in which event the motion is denied. Upon consent, Frances Kahn, Esq., is assigned as counsel to represent the relator-respondent on appeal. Relator-respondent may submit brief in typewritten form. Application to add the ease to the calendar of the present term of this court denied. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.